Title: Edmé Jacques Genet to John Adams: A Translation, 25 February 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       Versailles, 25 February 1780
      
      I will not fail to inform the Count Vergennes of the letter with which you have honored me.
      I will also write to Ostend to ask them to send, under my name, two gazettes, the most influential in each party. To my mind they are, for the Opposition, the General Advertiser, published by W. Parker—and for the Ministry, the Morning Post. These are the two that I will request and forward to you regularly. In the meantime, I will lend you some of my own copies when I can. I am enclosing the General Advertiser of the 17th, which you can return at your convenience. I will inform you when your own copies are sent so that you may keep them.
      Dare I ask you for news of your son and whether he returned with you? My own leaves for Germany in eight days. Please give my regards to Mr. Francis Dana.
      Did you remember my request for copies of the new constitutions I was unable to obtain? If you did not have time to gather them, being only briefly in America, you might still do so through your friends, and I would be grateful to you.
      I have the honor to be, with an unshakable attachment, sir, your very humble and very obedient servant
      
       Genet
      
     